Me. Justice Rehnquist,
concurring.
I join the Court’s opinion and write separately only to point out that the concern expressed by the Court of Appeals that an interpretation of “business or property” in the manner in which the Court interprets it today would “add a substantial volume of litigation to the already strained dockets of the federal courts and could be used to exact unfair settlements from retail businesses,” ante, at 336, is by no means an unfounded one. And pronouncements from this Court exhorting district courts to be “especially alert to identify frivolous *346claims brought to extort nuisance settlements” will not be a complete solution for those courts which are actually on the firing line in this type of litigation. Ante, at 345. But I fully agree that we must take the statute as Congress wrote it, and I also fully agree with the Court’s construction of the phrase “business or property.” I think that the Court’s observation, ante, at 343 n. 6, that “the treble-damages remedy of § 4 took on new practical significance for consumers with the advent of Fed. Rule Civ. Proc. 23” is a miracle of understatement; and in the absence of any jurisdictional limit, there is considerable doubt in my mind whether this type of action is indeed ultimately of primary benefit to consumers themselves, who may recover virtually no monetary damages, as opposed to the attorneys for the class, who stand to obtain handsome rewards for their services. Be that as it may, the problem, if there is one, is for Congress and not for the courts.